DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 19 November 2020 as been entered.  Claims 66-75 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66-75 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 2007/0098849).
claims 66-73 and 75, Barrett-Reis et al. disclose an infant formula (i.e. nutritional composition) comprising a combination, i.e. assembly, wherein the combination comprises an oil blend including soy oil, coconut oil and high oleic safflower oil, mono- and diglycerides, soluble vitamin premix (vitamins A, D, E and K, i.e. lipid soluble vitamins) and protein wherein the protein may be sourced from milk (e.g. whey and casein; β-lactoglobulin, bovine lactoferrin, γ2-casein, β-casein, α-lactalbumin), cereal, animal, vegetable (e.g. soy) or combinations thereof ([0039], Examples 1.1-1.3/[0073], Examples 2.1-2.3/ [0082]). Barrett-Reis et al. also disclose wherein the infant formula comprises lecithin ([0073]).
  Barrett-Reis et al. disclose that the combination is added to a carbohydrate-mineral slurry (i.e. aqueous solution), water, non-fat dry milk and a water-soluble vitamin mixture to produce an infant formula ([0073]-[0089]).  
Given Barrett-Reis et al. disclose, for example, milk proteins which comprise at least  β-lactoglobulin, bovine lactoferrin, γ2-casein, β-casein, α-lactalbumin, it is clear the composition would comprise protein that exhibit a GRAVY value in the range presently claimed.
While Barrett-Reis et al. does not disclose the claimed process of preparing the nutritional composition or the resulting intermediate products, i.e. a protected premix, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113 I).  If the product in the product-by process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Here, Barrett-Reis et al. disclose an infant formula (i.e. nutritional composition) comprising the claimed components in amounts overlapping those presently claimed.  While Barrett-Reis et al. disclose a different process of combining the ingredients, one of ordinary skill in the art would expect would expect the 
Given Barrett-Reis et al. disclose an infant formula (i.e. nutritional composition) comprising the claimed components overlapping those presently claimed, intrinsically at least 1% of the total MDG in the nutritional composition remains in an aqueous phase after centrifugation at 31,000 x g for at least 1 hour at 20ºC.
	Specifically regarding claim 67, while the claimed premix is required to consist of only the lipophilic compound, the surfactant and the MDG component, the premix is merely an intermediate product of the nutritional composition.  Here, as noted above, Barrett-Reis et al. disclose the components of the claimed nutritional composition.   
	Regarding claim 74, Barrett-Reis et al. disclose all of the claim limitations as set forth above.  While Barrett-Reis et al. disclose a nutritional composition comprising all of the components of the protected premix, the reference does not necessarily disclose that the components form a particular type of structure having a size of 60 kD to 1,000 kD.
	 While Barrett-Reis et al. does not disclose the intermediate product, i.e. a protected premix, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113 I).  
Response to Arguments
Applicants’ arguments filed 19 November 2020 have been fully considered but they are not persuasive.
Applicants explain that in the method of Barrett-Reis et al. the lipophilic compounds, lecithin, and MDG are directly intermixed with oils.  Applicants submit “[t]he Office Action appear to diminish the patentable weight of the protected premix, on the ground that the none of the currently –pending claims constitute product-by-process claims.
Here, claims 66-75 are directed to a composition.  While the composition is obtained by producing a “protected premix” of lipophilic compound, surfactant and monoglycerides and diglycerides, determination of patentability is based on the product itself. 
Applicants submit “the experimental data presented in the instant application show the improved bioavailability that arises from the differences between a nutritional composition comprising the inventive protected premix recited in claim 66 versus a control composition.”
Here, Barrett-Reis et al. disclose a method of making an infant formula, i.e. nutritional composition, comprising the steps of: (a) preparing a protein-fat slurry by combining high oleic safflower oil, soybean oil and coconut oil, vitamin A, D ,E and K premix (i.e. lipophilic compounds), mono- and diglycerides, lecithin, carrageenan, vitamin A, ARA and DHA oil, whey protein and calcium carbonate and heating at 40-43ºC for not longer than two hours ([0075]); (b) preparing a carbohydrate-mineral slurry by combining lactose, water, potassium citrate, magnesium chloride, potassium chloride, choline chloride and citric acid ([0074]); (c) combining the carbohydrate-mineral slurry with water and non-fat dry milk to obtain a protein containing slurry (protein-in-water) ([0076]); (d) adding the protein containing carbohydrate-mineral slurry to the protein-fat slurry ([0076); (e) adding lutein and beta-carotene and heating the mixture to a temperature of 71-82ºC ([0077]); (f) homogenizing the mixture ([0077]); (g) cooling the mixture and agitating; (h) adding a stock water soluble vitamin premix and ascorbic acid to the mixture as it is being agitated ([0078]), and in some embodiments; (i) spray drying the mixture to produce a flowable powder ( [0082]-[0089]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796